Citation Nr: 1129599	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-36 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for amebiasis, claimed as parasitosis.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left testicle varicocele, claimed as a left testicle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of March 2004 and February 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held in April 2009.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.

The Veteran's claims were previously before the Board in December 2009 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran VA examinations in connection with his claims.  The requested development has been completed as directed and the Veteran's claims are before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran's service-connected amebiasis is manifested by intermittent or occasional cramping, diarrhea, bloating, constipation, abdominal pain, and bloody stools.

2.  The Veteran's service-connected left testicle varicocele is not manifested by complete atrophy of both testicles, edema of any kind, stasis pigmentation, ulceration of any kind, or subcutaneous induration.     


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but not higher, for amebiasis are met, beginning on July 27, 2000.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Codes 7321, 7323 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for a left varicocele are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, 4.115b, Diagnostic Codes 7523, 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected disabilities are worse than originally rated and that this decline warrants higher initial disability evaluations.

The Veteran was originally granted service connection for amebiasis in a rating decision dated March 2004.  The RO evaluated the Veteran's disability analogously to irritable colon syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319 and assigned a non-compensable evaluation, effective July 27, 2000.  A subsequent rating decision dated July 2005 continued the Veteran's non-compensable evaluation under Diagnostic Code 7319.

The Veteran was also granted service connection for a left testicle varicocele, claimed as a left testicle condition, in a rating decision dated February 2006.  The RO rated the Veteran's disability analogously to complete atrophy of the testis under 38 C.F.R. § 4.115b, Diagnostic Code 7523 and assigned a non-compensable evaluation, effective July 27, 2000.  A subsequent rating decision dated May 2006 increased the Veteran's disability evaluation to 10 percent under 38 C.F.R. § 4.104, Diagnostic Code 7120, effective July 27, 2000.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected amebiasis or left testicle varicocele during the claim period such that staged ratings are for application in this case.

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  
  

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in May 1966 prior to entering service.  A moderate asymptomatic varicocele was found in the Veteran's left scrotum.  No gastrointestinal disabilities were found.  

The Veteran was seen in sick call in November 1966 after experiencing pain and difficulty running.  The examiner noted that the Veteran had a mildly symptomatic left varicocele, no previous problem.  The Veteran was prescribed a scrotal support.  He returned to sick call in September and October 1967 with subjective complaints of scrotal tenderness and pain following mess duty.  The impression was varicocele, left testicle.    

The Veteran was subsequently afforded a urology consultation in October 1967.  It was noted at that time that the Veteran had a large, symptomatic, congenital left varicocele, made symptomatic by recent mess duty.  He received partial response to the scrotal support and there was no indication of enlargement in the past three months.  The Veteran expressed desire to continue his duties without surgery unless his symptoms got worse.   

The Veteran was diagnosed and treated for amebiasis in December 1967.  The Veteran was noted to have mild chills, fever, and diarrhea for four or five days.  He also experienced general malaise and slight cough.  The Veteran was subsequently hospitalized for a period of six days until his symptoms subsided and he was discharged.  

An evacuation manifest dated June 1968 found that the Veteran to have a gradually enlarging left varicocele over the past nine months.  The varicocele was described as gradually increasing in proportion and it was also found to be large with many tortuous veins present.  The etiology of the varicocele was unknown and the Veteran was sent to the U.S.S. Sanctuary for a urology consultation to discuss possible removal.  

A July 1968 clinical evaluation found the Veteran to have a large left varicocele.  This condition, however, was described as not disabling.  No gastrointestinal abnormalities were found.  The Veteran sought additional care at sick call in August 1968 after returning from Vietnam.  He reported having a satisfactory appetite, but was able only to eat 1/2 to 3/4 of the anticipated amount before becoming  nauseated and vomiting.  The impression was weight loss, etiology undetermined.  The Veteran's April 1969 clinical evaluation and physical examination administered prior to separation from service was unremarkable.  

The first pertinent post-service evidence of record is dated February 2002, over 30 years after discharge from service.  The Veteran was afforded a VA Compensation and Pension (C&P) gastrointestinal disability examination.  It was noted that the Veteran was diagnosed as having amebiasis in 1967.  Since that time, the Veteran reported subjective complaints of intermittent diarrhea, sometimes with constipation.  The Veteran also stated that he was diagnosed as having gastroesophageal reflux disease (GERD) in 2001.  The Veteran denied vomiting and hematemesis, but stated that he sometimes had bloody stools when constipated.  He also denied colic, distention, and nausea.  

A physical examination revealed mild tenderness in the mid epigastric region.  No evidence of pain in the abdomen was found.  No evidence of anemia was found and it was noted that the Veteran gained five to six pounds over the past year.  The Veteran's stool was negative for parasites and ova.  The impression was history of amebiasis, service-connected complicated with intermittent diarrhea.  

The Veteran was also afforded a VA infectious diseases C&P examination that same month.  It was noted that the Veteran was exposed to malaria in service and received prophylactic treatment even though he did not have any manifestations of malaria.  It was also noted that the Veteran was diagnosed as having amebiasis in December 1967.  Since that time, the Veteran experienced intermittent diarrhea (four to six stools per day) as well as constipation (two to three stools per week).  According to the Veteran, the date of onset of these symptoms was December 1967.  

On physical examination, it was noted that the Veteran received no treatment for this condition.  However, he reported subjective complaints of diarrhea.  According to the examiner, the Veteran was found to have gained five to six pounds in the past year and there was no evidence of malnutrition or vitamin deficiency, nor was there involvement of the organ systems.  The Veteran's stool was negative for parasites and ova.  The impression was history of amebiasis, service-connected complicated with intermittent diarrhea and exposure to malaria in service with no manifestation of disease.       

VA also administered a genitourinary C&P examination in February 2002.  The examiner noted that the Veteran was diagnosed as having a varicocele in service for which he was prescribed supportive shorts.  According to the Veteran, he experienced intermittent left testicle pain, particularly with walking and heavy lifting.  He reported some weakness and a stable weight, but indicated that he urinated every four hours during the day and once at night.  He denied incontinence.

A physical examination showed no evidence of penis deformity.  The left testicle was moderately enlarged in size with varicose vein.  The right testicle was normal.  No color changes or symptoms of inflammation were noted.  A scrotal sonogram was significant for a left varicocele.  Otherwise, it was normal.  The impression was left testicle varicocele diagnosed in service.

A scrotal ultrasound taken at a VA medical facility in March 2002 was interpreted to show a varicocele of the left scrotum with normal testicles.

The Veteran presented to VA in May 2002 for a urological consultation.  He reported some mild lower urinary symptoms, frequency, and nocturia (x 2-3).  A physical examination showed evidence of bilateral varicoceles, left greater than right, bilateral atrophic testes, and normal penis.  The impression was bilateral varicoceles and testicular atrophy, no desire to have it fixed, asymptomatic.   

In December 2003, the Veteran underwent a colonoscopy and polypectomy after reporting worsening constipation.  The results of these procedures were interpreted to show hiatus hernia and a hyperplastic polyp of the body of the stomach.  The private examiner sought to rule out early adenoma.  Adenomatous polyps were also found in the ascending and proximal transverse colon.

The Veteran was afforded another VA C&P gastrointestinal disability examination in May 2005.  A physical examination conducted at that time revealed the Veteran's abdomen to be flat, soft, and non-tender.  No evidence of hepatosplenomegaly, ascites, portal hypertension, stigmata, jaundice, palmar erythema, spider angiomatar, or liver problems was found.  Diagnostic and clinical tests performed at that time were either negative or normal.  The impression was resolved dysentery secondary to E. Histolytica in 1968.  The examiner also diagnosed the Veteran as having irritable bowel syndrome (IBS), GERD, and tubular adenoma.  In the examiner's opinion, however, the Veteran's IBS and tubular adenoma were "less likely than not" secondary to E. Histolytica.

The Veteran testified at a Travel Board hearing in November 2005.  In particular, he provided testimony about his left testicle condition and expressed his opinion as to why this condition should be service-connected.  Of note, the Veteran indicated that he experienced left testicle symptoms since service and that he obtained some relief with supports.  He denied ever having any surgeries, but stated that he frequently "guarded the area" when lifting or with physical exertion.  He denied any problems with intercourse or using the bathroom.  He also reported having flare-ups approximately once per month.  The Veteran obtained relief from his flare-ups by stopping the activity for 10-15 minutes.

The Veteran underwent a VA C&P veins examination in December 2005.  He reported subjective complaints of intermittent left testicular pain.  These symptoms were relieved in part by wearing jockey shorts or a jock strap.  His symptoms were exacerbated by exertion (i.e., walking, lifting heavy objects) and exercise.  The Veteran denied lethargy, weakness, incontinence, anorexia, or loss of sexual function.  His weight was stable.  The examiner, however, described the Veteran as being incontinent even though he used no pads.  This finding was based on the examiner's observation that the Veteran had "a drop or two" of urine in his underpants.  A physical examination of the Veteran's penis was unremarkable.  The left testicle was somewhat tender and moderately enlarged with a noted varicose vein.  No evidence of color change, symptom of inflammation, or testicular atrophy was found.  The impression was left varicocele. 

The Veteran returned to VA in March 2007 for additional care.  A review of systems found no changes in the Veteran's bowel habits and no evidence of melena, hematochezia, chronic abdominal pain, or heartburn.  The Veteran's past medical history was significant for IBS with chronic, occasional constipation.  The Veteran also reported nocturia (x2), but denied dysuria, frequency, and urgency.  A physical examination found the Veteran's abdomen to be soft and non-tender.  The examiner also recommended that the Veteran return for additional care if his genitourinary symptoms got worse.  See also, VA treatment records dated March 2008 and March 2009.

The Veteran also testified before the undersigned VLJ in April 2009.  In particular, he testified that the condition of his service-connected gastrointestinal disability increased in severity.  Specifically, the Veteran reported symptoms of cramping, diarrhea, constipation, and abdominal pain.  He rated the abdominal pain as an "8" on a scale of one to ten and also described occasional incapacitating episodes lasting up to "several hours" in duration.  The Veteran also testified that the condition of his service-connected left testicle varicocele increased in severity.  Specifically, the Veteran reported a constant aching sensation in the testicle, as well as radiating pain down the leg.  He also reported episodes of swelling, partially relieved by elevating his legs and/or wearing a particular kind of underwear.

The Veteran was afforded another VA C&P gastrointestinal disability examination in February 2010.  The examiner reviewed the claims file and noted that the Veteran was currently employed as an assistant archivist.  The examiner noted that the Veteran was treated for amebiasis in service which required hospitalization.  At that time, the Veteran experienced abdominal pain and diarrhea.  It was noted that at the time of this examination, however, that the Veteran had no residuals of the in-service amebiasis.  The Veteran did report IBS symptoms, including abdominal cramps, diarrhea, bloating, and constipation.  These symptoms were described as persistent and occurred several times per year (i.e., every few months).  The predominant symptom was constipation, but the Veteran denied taking any medication for these symptoms.  The Veteran denied any recent weight loss, hematemesis, or bloody stools.  The examiner also noted that the Veteran had varicose veins in the lower extremities as well as a varicocele.  The Veteran's symptoms occurred with prolonged sitting or standing, started in the groin, and subsequently caused bilateral leg and thigh pain.  The Veteran denied any treatments or surgical procedures for these symptoms and stated that the symptoms usually occurred once per month.  

An examination of the Veteran's abdomen revealed no evidence of tenderness, hepatosplenomegaly, or hernia.  Bowel sounds were positive.  An examination of the Veteran's lower extremities showed a multiple amount of mild to moderate spider varicosity in the lower extremities and thighs scattered in the greater and lesser saphenous distribution.  No tortuous varicosities were found.  The impression was status-post amebiasis while in the service; intermittent IBS symptoms as noted above.  The Veteran was also diagnosed as having bilateral varicose veins, mild to moderate in the greater and lesser saphenous distribution.  Also associated with the claims file is an addendum dated March 2010.  According to the examiner, the Veteran's service-connected amebiasis was "less likely" the cause of his IBS.  Rather, the examiner stated that his IBS was more related to stress.   

The Veteran was also afforded a VA C&P genitourinary examination in February 2010.  The Veteran reported subjective complaints of left scrotal pain radiating to the leg.  The Veteran denied impotence and reported normal antigen functioning as evidenced by his need to shave on a daily basis.  The Veteran also reported urinating five times per day (approximately every two to three hours) and twice at night.  He experienced decreased stream and hesitancy, as well as occasional slight post-void dripping.  The Veteran denied incontinence or use of an absorbent pad.  According to the examiner, the Veteran's post-voidal urinary dripping was consistent with benign prostatic hypertrophy (BPH).

With regard to the left varicocele, the Veteran had chronic aching pain in the testicular region, worse with activity.  He stated that he was unable to lift objects heavier than 20 pounds without causing pain.  He also had pain with prolonged standing or walking.  A physical examination revealed normal penis and normal sized testicles.  The testicles, however, were slightly soft.  A large left-sided varicocele was noted.  Tenderness to palpation was also noted on the left.  The Veteran had normal creamasteric reflexes and normal sensation.  No evidence of renal dysfunction, incontinence, urinary tract disease, urinary tract surgery, urinary tract infections, urological malignancy, erectile dysfunction, or peripheral edema was found.  The impression was left-sided varicocele with chronic pain.  The Veteran was also found to have an unrelated right varicocele, BPH (less likely than not secondary to varicocele as these conditions were noted to be unrelated), and testicular microlithiasis.  

The Veteran returned to VA in March 2010 for a urology consultation.  His past medical history was significant for a varicocele, but the Veteran denied wanting treatment for this condition.  The Veteran reported a dull pain in his left groin.  A scrotal ultrasound showed normal-sized testicles with multiple microcalcifications in both testes.  Large varices were noted on both sides, larger on the left.  No significant epididymal thickening or free fluid was found.  The impression on ultrasound was bilateral varicocele, microcalcifications in both testes.  A review of systems was significant for "irritable bowel" and small bilateral smooth testes.  The impression on examination was bilateral testicular microlithiasis.
  
A.  Amebiasis

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114 (2010).  A single disability rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.    

Preliminarily, the Board notes that the Veteran has been diagnosed as having several additional gastrointestinal disabilities, including IBS and GERD.  The Board is also aware that VA examiners have declined to link the Veteran's service-connected amebiasis to IBS.  See VA examination reports dated May 2005 and March 2010.  The Veteran reported that the GERD began in 2001, however, his diarrhea and constipation began in service and continued thereafter.  There is no reason to doubt the Veteran's credibility, and his statements regarding symptoms he experienced in service and thereafter are considered competent and probative. 

As noted above, the Veteran's service-connected amebiasis was rated analogously to irritable colon syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319.  A non-compensable evaluation is warranted for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance and abdominal distress.  A 30 percent evaluation is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, it is unclear from the record why the Veteran's service-connected amebiasis was initially rated analogously to irritable colon syndrome under Diagnostic Code 7319, particularly when Diagnostic Code 7321 specifically provides for evaluation of amebiasis.  In this regard, Diagnostic Code 7321 assigns a non-compensable evaluation for asymptomatic amebiasis while a 10 percent evaluation is assigned for amebiasis manifested by mild gastrointestinal disturbances, lower abdominal cramps, nausea, gaseous distention, chronic constipation interrupted by diarrhea.  A note to Diagnostic Code 7321 also advises the rater that amebiasis with or without liver abscess is parallel in symptomatology with ulcerative colitis and should be rated on the scale provided by the latter.  Similarly, lung abscess due to amebiasis will be rated under the respiratory system schedule, Diagnostic Code 6809.  

In light of the fact that amebiasis has its own diagnostic code (7321), the Board finds that the Veteran's service-connected amebiasis is more appropriately rated under Diagnostic Code 7321.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an initial 10 percent evaluation, but not higher, for amebiasis under Diagnostic Code 7321 for the entire period of time covered by the appeal.  In this regard, the Veteran's amebiasis has been described as being either asymptomatic or resolved during the claim period and/or manifested by symptoms such as intermittent cramping, bloating, diarrhea, constipation, abdominal pain, and bloody stools.  Again, the Board notes that the Veteran has credibly reported symptoms of diarrhea and constipation in service that continued thereafter.  These symptoms more nearly approximate the criteria for an initial 10 percent evaluation under Diagnostic Code 7321.  The Board notes that a 10 percent evaluation is the highest schedular evaluation available under Diagnostic Code 7321.

However, as noted above, the rater is also directed to consider the diagnostic criteria for ulcerative colitis (either with or without liver abscess) in evaluating amebiasis.  In this regard, Diagnostic Code 7323 assigns a 10 percent evaluation for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation is assigned for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is assigned for severe ulcerative colitis with numerous attacks per year and malnutrition, the health only fair during remissions.  A 100 percent evaluation is assigned for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  Bacillary dysentery (Diagnostic Code 7322) is also evaluated analogously to ulcerative colitis.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent under Diagnostic Code 7323 for any period of time covered by this appeal.  While the Veteran has at times described his gastrointestinal symptoms as persistent or chronic, the objective evidence of record does not support the conclusion that his service-connected symptoms more nearly approximate the criteria for an evaluation in excess of 10 percent under Diagnostic Code 7323.  In this regard, the Veteran's service-connected amebiasis has not been found to be moderately severe, severe, or pronounced.  Moreover, there is no evidence of record to show that his symptoms are manifested by frequent exacerbations, numerous attacks per year, malnutrition, anemia, general debility, or with a serious complication as liver abscess.  Instead, during the March 2010 examination, he reported that he has symptoms several times per year.  The Veteran is competent to report symptoms and how often he experiences them and his statements in that regard are considered credible and probative.  

Rather, VA treatment records and examination reports associated with the claims filed specifically found no evidence of malnutrition, anemia, liver problems, or organ involvement.  See VA treatment records and examination reports dated February 2002, May 2005, March 2007, and February 2010.  The Veteran, by his own account, has also reported intermittent symptoms with occasional flare-ups and he denied taking any medication or receiving treatment for his service-connected amebiasis.  Id.; see also, April 2009 hearing transcript.  Accordingly, based on the record as a whole, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent under Diagnostic Code 7323.  Furthermore, separate ratings under Diagnostic Code 7321 and 7323 would constitute impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.114.  

In addition, a separate rating is not warranted under Diagnostic Code 6809 because there is no objective evidence of a lung abscess due to amebiasis.  The Board notes that the Veteran stated in his September 2006 substantive appeal that service treatment records (STRs) and an April 2002 VA pulmonary test (which reportedly showed inspiratory plateau) supported a finding that the service-connected amebiasis penetrated his lung tissue.  A review of the STRs contains no references to a lung abscess.  VA treatment records dated April 2002 and a pulmonary function test (PFT) dated May 2002 likewise contained no references to a lung abscess.  In fact, February 2002 VA C&P examiner found no evidence of organ involvement as a consequence of the service-connected amebiasis.  Subsequent evidence of record is also negative for any diagnosis of or treatment for a lung abscess.

The Board has also considered other potentially applicable diagnostic codes in this case.  Diagnostic Code 7319 (irritable colon syndrome) is potentially applicable in this case.  A 30 percent evaluation, the highest available schedular evaluation, is warranted for  severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  Although the record clearly reflects that the Veteran's service-connected amebiasis is manifested by alternating diarrhea and constipation, the objective medical evidence of record and the Veteran's own statements and testimony do not describe these symptoms as severe.  Furthermore, the Veteran indicated on more than one occasion that his abdominal pain (including flare-ups) was either intermittent or occasional and that he did not take any medication or receive any treatment for it.  Therefore, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent for any period of time covered by the appeal under Diagnostic Code 7319.

As noted above, Diagnostic Code 7322 (bacillary dysentery) is potentially applicable given the references to dysentery contained in the claims file.  However, bacillary dysentery is rated analogously to ulcerative colitis under Diagnostic Code 7323.  The reasons for finding that the Veteran was not entitled to an initial evaluation in excess of 10 percent for ulcerative colitis were discussed above.  Therefore, the Veteran is also not entitled to an initial evaluation in excess of 10 percent for bacillary dysentery under Diagnostic Code 7322 for the same reasons.

Diagnostic Code 7346 (hiatal hernia) is also potentially applicable in this case.  A 10 percent evaluation is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation for hiatal hernia is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The Board acknowledges that the Veteran has in the past reported episodes of regurgitation.  See September 2006 substantive appeal.  This symptom alone, however, is insufficient to warrant an initial evaluation in excess of 10 percent, particularly where, as here, the record does not show (nor does the Veteran allege) that this symptom is accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  Moreover, the Veteran routinely denied having symptoms of vomiting, weight loss, hematemesis, or melena, and he described his symptoms as being intermittent or occasional.  See VA treatment records, examination reports, and hearing testimony dated  February 2002, May 2005, March 2007, April 2009, and February 2010.  Similarly, objective medical evidence in the claims file recorded none of these symptoms.  Id.  In addition, no evidence of anemia (moderate or otherwise) was found during the claim period and the record does not show (or even suggest) that the Veteran's symptoms are productive of severe impairment of health.  Therefore, the Veteran is not entitled to an initial evaluation in excess of 10 percent under Diagnostic Code 7346 for any period of time covered by the appeal.

In summary, the Board finds that the Veteran is entitled to an initial 10 percent evaluation for service-connected amebiasis, but not higher, since the effective date of service connection, July 27, 2000, under 38 C.F.R. § 4.114, Diagnostic Codes 7321, 7323.

B.  Left Varicocele  

The Veteran's service-connected left testicle varicocele was originally evaluated as non-compensably disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7523. The Veteran's disability evaluation was later increased to 10 percent under 38 C.F.R. § 4.104, Diagnostic Code 7120.  

Diagnostic Code 7523 assigns a non-compensable evaluation for complete atrophy of one testicle, while a 20 percent rating is assigned for complete atrophy of both testes.  A note to Diagnostic Code 7523 also directs the rater to evaluate the disability for consideration of special  monthly compensation (SMC) under 38 C.F.R. § 3.350.  

In this case, the Board acknowledges that the Veteran has bilateral varicoceles in with atrophy and microcalcifications in each testicle.  The Veteran does not contend, nor does the record reflect, that the testicular atrophy in the Veteran's case is complete.  Therefore, the Veteran is not entitled to an initial evaluation of 20 percent under Diagnostic Code 7523 for any period of time covered by the appeal.  Similarly, consideration of entitlement to SMC, including loss of use of a creative organ, was denied in a rating decision dated May 2006.  The Veteran was notified of this decision and did not appeal it.  The Board has also considered the applicability of other Diagnostic Codes in this case, but finds that they are not warranted.  For instance, the Rating Schedule contemplates disability evaluations for injuries to the penis, including loss of half or more of the penis (Diagnostic Code 7520), removal of the glans (Diagnostic Code 7521), and deformity with loss of erectile power (Diagnostic Code 7523).  The Board finds that these diagnostic codes are not applicable in this case because there is no evidence of record to show that the Veteran's service-connected left varicocele resulted in loss of half or more of the penis, removal of the glans, or deformity with loss of erectile power.

Diagnostic Code 7120 contemplates ratings for varicose veins.  A non-compensable rating is assigned for asymptomatic palpable or visible varicose veins.  A 10 percent evaluation is assigned for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation is assigned for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent evaluation is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent evaluation is assigned for varicose veins with the following findings attributed to the affects of the varicose veins: massive board-like edema with constant pain at rest.

Preliminarily, the Board notes that Diagnostic Code 7120 deals primarily with varicose veins in the extremities.  To date, the Veteran has not filed a service connection claim for lower extremity varicose veins.  The Board is also aware that the Veteran is service-connected for eczema and that this disability is evaluated as non-compensably disabling.  There is, however, no indication that the eczema is located on the Veteran's testicles.  While the Veteran reported chronic aching in the scrotum (particularly with prolonged walking, sitting, or heavy lifting), the evidence of record is nevertheless silent for symptoms of edema of any kind, stasis pigmentation, ulceration of any kind, or subcutaneous induration.  Thus, the Veteran is not entitled to an initial evaluation in excess of 10 percent under Diagnostic Code 7120 for any period of time covered by the appeal.

The Board is also aware that there is conflicting information of record regarding the extent to which the Veteran has incontinence, if at all.  See VA examination reports dated February 2002, December 2005, and February 2010.  Consideration of the rating criteria for voiding dysfunction, urinary frequency, or obstructed voiding is not warranted in this case because there is no evidence of record to show (or even suggest) that the Veteran's service-connected left testicle varicocele has resulted in such symptoms.  See 38 C.F.R. § 4.115b.  On the contrary, a VA examiner in attributed the Veteran's urine leakage to his non-service-connected benign prostatic hypertrophy.  See February 2010 VA examination report.  Based on the foregoing, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent for a left testicle varicocele for any period of time covered by the appeal.

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected amebiasis or left testicle varicocele are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected amebiasis or left testicle varicocele are addressed by the relevant criteria as was discussed above.  In addition, although the Veteran reports some effects on daily functioning as a result of these disabilities, the schedular criteria take into account his reports in this regard.  The Veteran's varicocele which aches particularly with prolonged walking, sitting or heavy lifting is contemplated by the currently assigned rating.  The Veteran's intermittent amebiasis symptoms, including intermittent cramping, diarrhea, bloating, constipation, pain and bloody stools are also contemplated by the currently assigned 10 percent evaluation.    
    
It is also pointed out that the assignment of separate 10 percent schedular disability ratings for amebiasis and a left testicle varicocele shows that the Veteran has commensurate industrial impairment.  See 38 C.F.R. § 4.1.  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability ratings.  Therefore, the Board finds that the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran reported that before he retired from the post office, he was unable to lift heavy objects (as a consequence of his left testicle varicocele), however, it was also noted that the Veteran worked during the appeal period as an assistant archivist.  Here, the Veteran does not allege, nor does the record reflect, that his service-connected amebiasis and/or left testicle varicocele preclude him from obtaining and maintaining substantially gainful employment.  Therefore, the issue of TDIU is not reasonably raised by the evidence of record.  

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.
 
With regard to the Veteran's initial increased rating claims for amebiasis and a left testicle varicocele, he is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, the Board finds that additional notice is not required because the Veteran's claim has been substantiated.  See also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  

The Veteran was also afforded VA examinations in connection with the current claims. The VA examiners evaluated the Veteran's amebiasis and left testicle varicocele in conjunction with his prior history, described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran does not allege, nor does the record reflect, that these examinations are inadequate for evaluation purposes.  

Finally, the Veteran's claims were previously before the Board in December 2009 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran VA examinations in connection with his claims.  As noted in detail above, the requested development has been completed as directed.  See D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Thus, the Board finds that VA has complied with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An initial evaluation of 10 percent, but not higher, for amebiasis is granted from July 27, 2000.

An initial evaluation in excess of 10 percent for a left testicle varicocele is denied.
      

____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


